

115 S214 RS: To authorize the expansion of an existing hydroelectric project. 
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 141115th CONGRESS1st SessionS. 214[Report No. 115–105]IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJune 13, 2017Reported by Ms. Murkowski, without amendmentA BILLTo authorize the expansion of an existing hydroelectric project. 
	
		1.Terror Lake Hydroelectric Project Upper Hidden Basin Diversion
 (a)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Energy Regulatory Commission.
 (2)Terror Lake Hydroelectric ProjectThe term Terror Lake Hydroelectric Project means the project identified in section 1325 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3212), and which is the Commission project numbered 2743.
 (3)Upper Hidden Basin Diversion ExpansionThe term Upper Hidden Basin Diversion Expansion means the expansion of the Terror Lake Hydroelectric Project as generally described in exhibit E to the Upper Hidden Basin Grant Application dated July 2, 2014, and submitted to the Alaska Energy Authority Renewable Energy Fund Round VIII by Kodiak Electric Association, Inc.
 (b)AuthorizationThe licensee for the Terror Lake Hydroelectric Project may occupy not more than 20 acres of Federal land to construct, operate, and maintain the Upper Hidden Basin Diversion Expansion without further authorization of the Secretary of the Interior or under the Alaska National Interest Lands Conservation Act (16 U.S.C. 3101 et seq.).
 (c)Savings clauseThe Upper Hidden Basin Diversion Expansion shall be subject to appropriate terms and conditions included in an amendment to a license issued by the Commission pursuant to the Federal Power Act (16 U.S.C. 791a et seq.), including section 4(e) of that Act (16 U.S.C. 797(e)), following an environmental review by the Commission under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).June 13, 2017Reported without amendment